     Case: 1:17-md-02804 Doc #: 2979 Filed: 12/11/19 1 of 5. PageID #: 430536




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION                       )       CASE NO. 1:17-MD-2804
OPIATE LITIGATION                                  )
                                                   )       SPECIAL MASTER COHEN
THIS DOCUMENT RELATES TO:                          )
“All Cases”                                        )
                                                   )       DISCOVERY RULING NO. 14, PART 11
                                                   )       REGARDING CARDINAL PRIVILEGE
                                                   )       CLAIMS ON DELOITTE DOCUMENTS

AGENDA ITEM NO. 195

         During Track One discovery, defendant Cardinal Health withheld production of certain

documents based on attorney-client privilege. These included documents drafted by and/or

received by Cardinal’s third-party consultant Deloitte Consulting LLP (“Deloitte”). Plaintiffs

challenge a number of those. The parties agreed to submit a sampling of the challenged documents

to the Special Master for in camera review, and submitted letter briefs in support of their positions.

Having considered these submissions carefully, the Special Master now rules on the challenged

documents as shown in the chart below.



    I.        Legal Standards.

         The Special Master earlier set forth the applicable legal standards and incorporates them

by reference.1 Most prominently, the Special Master’s decisions below are based on the distinction

between legal advice and business advice, applying the principal that compliance with regulations

is usually a business matter, not a legal one. See Zigler v. Allstate Ins. Co., 2007 WL 1087607 at

*1 (N.D. Ohio Apr. 9, 2007) (a “communication is not privileged simply because it is made by or


1
 See docket nos. 1321, 1353, 1359, 1380, 1387, 1395, 1498, 1593, 1610, 1666, 1678, & 2968 (“Discovery Rulings
No. 14, Part x”).
     Case: 1:17-md-02804 Doc #: 2979 Filed: 12/11/19 2 of 5. PageID #: 430537




to a person who happens to be an attorney. To be privileged, the communication must have the

primary purpose of soliciting legal, rather than business advice.”) (internal quotation marks and

citations omitted, emphasis in original); Fed. Trade Comm’n v. Abbvie, Inc., 2015 WL 8623076 at

*9 (E.D. Pa. Dec. 14, 2015) (“attorney-client privilege does not apply . . . if the client seeks

regulatory advice for a business purpose”). Also, when asserting attorney-client privilege, “[t]he

burden of establishing the existence of the privilege rests with the person asserting it.” United

States v. Dakota, 197 F.3d 821 at 825 (6th Cir. 2000).2 “Claims of attorney-client privilege are

‘narrowly construed because [the privilege] reduces the amount of information discoverable during

the course of a lawsuit.’” In re Columbia/HCA, 293 F.3d 289 at 294 (quoting United States v.

Collis, 128 F.3d 313, 320 (6th Cir. 1997)).



    II.       Rulings Chart.


     Doc. No.       Cardinal Priv. Log. No.          Date            Special Master Ruling
     1              DC_PRIV_00000044                 1/10/2012       Cardinal must produce, as it contains
                                                                     business- and not legal-related advice.
                                                                     Ensuring compliance with a prior MOA
                                                                     is not action in anticipation of litigation.3
     2              DC_PRIV_00000053                 4/29/2008       Cardinal must produce, as it contains
                                                                     business- not legal-related advice.
     3              DC_PRIV_00000282                 4/2/2009        Cardinal must produce, as it contains
                                                                     business- not legal-related advice.
     4              DC_PRIV_00000286                 11/19/2008      Cardinal must produce, as it contains
                                                                     business- not legal-related advice.



2
  As was the case with defendant H.D. Smith in Discovery Ruling No. 14-10, Cardinal’s bald allegations that certain
documents were created in anticipation of litigation does not carry its burden of showing privilege applies. See DR
14-10 (docket no. 2968) at 4-5 (“The documents themselves do not refer to, or even hint that they relate to, any
litigation, and Smith offers no other contemporaneous documents suggesting otherwise, either. The mere fact that
the Documents were created and exchanged contemporaneously with ongoing legal proceedings does not establish
they were created in anticipation of litigation or for trial.”).
3
  See Discovery Ruling No. 14, Part 8 at 5-6 (Doc. # 1666) (although a party may face legal action from the DEA if
it breaches a settlement agreement, “it does not follow that every subsequent effort by an attorney to assess the
party’s conformity with the agreement’s terms is undertaken in anticipation of litigation”).
        Case: 1:17-md-02804 Doc #: 2979 Filed: 12/11/19 3 of 5. PageID #: 430538




        5              DC_PRIV_00000287                   11/3/2008    Cardinal must produce, as it contains
                                                                       business- not legal-related advice.
        6              DC_PRIV_00000299                   10/27/2008   Cardinal must produce, as it contains
                                                                       business- not legal-related advice.
        7              DC_PRIV_00000304                   3/30/2009    Cardinal must produce, as it contains
                                                                       business- not legal-related advice.
        8              DC_PRIV_00000324                   8/22/2008    Privilege applies and document may be
                                                                       withheld.
        9              DC_PRIV_00000334                   10/23/2008   Cardinal must produce, as it contains
                                                                       business- not legal-related advice.
        10             DC_PRIV_00000796                   7/12/2012    Cardinal must produce, as it contains
                                                                       business- not legal-related advice.
        11             DC_PRIV_00000888                   3/24/2012    Privilege applies and document may be
                                                                       withheld.
        12             DC_PRIV_00000891.00                2/20/2012    Privilege applies and document may be
                       1                                               withheld.
        13             DC_PRIV_000001086                  3/29/2012    Cardinal must produce, as it contains
                                                                       business- not legal-related advice.
        14             DC_PRIV_000001140                  5/31/2012    Cardinal must produce, as it contains
                                                                       business- not legal-related advice.
        15             DC_PRIV_000001198                  2/13/2012    Cardinal must produce, as it contains
                                                                       business- not legal-related advice.
        16             DC_PRIV_000001224                  5/2/2012     Cardinal must produce, as it contains
                                                                       business- not legal-related advice.
        17             DC_PRIV_000001233                  11/22/2011   Privilege applies and document may be
                                                                       withheld.
        18             DC_PRIV_000001366                  1/18/2012    Cardinal must produce, as it contains
                                                                       business- not legal-related advice.


       III.      Waiver.

              The Special Master adds the following in further explanation of the above-listed rulings.

Plaintiffs argue that “[a]ll of the privilege claims at issue involve one or more third parties, and as

such any potential privilege has been waived.”4 Put differently, plaintiffs assert that, because many

of the documents at issue were shared by Cardinal or its counsel with third parties, Cardinal has

waived any claim of privilege.




4
    Plaintiffs’ letter brief by M. Fuller, dated September 25, 2019.
        Case: 1:17-md-02804 Doc #: 2979 Filed: 12/11/19 4 of 5. PageID #: 430539




           The Special Master does not accept this unqualified assertion of waiver. Although previous

Discovery Rulings have noted that privilege is waived by “voluntary disclosure of private

communications by an individual or corporation to third parties,” In re Grand Jury Proceedings

Oct. 12, 1995, 78 F.3d 251, 254 (6th Cir. 1996),5 Cardinal is correct when responding that the

“privilege [still] applies to . . . agents of an attorney who are assisting in rendering legal advice to

the client.” 6 See In re Behr Dayton Thermal Prods., LLC, 298 F.R.D. 369, 373 (S.D. Ohio 2013)

(citing Upjohn Co. v. United States, 449 U.S. 383, 394-95 (1981)). Cardinal’s submissions include

a consulting agreement between Cardinal and Deloitte, pursuant to which Deloitte serves as

Cardinal’s agent for purposes relevant to the subject matter of the disputed documents. The Special

Master has carefully reviewed this agreement and concludes that, with respect to the documents

deemed privileged herein, Cardinal did not waive the privilege by virtue of sharing those

documents with Deloitte, as Deloitte’s work contributed to the subject matter of those documents.




5
    See Discovery Ruling No. 14, Part 1 at 2 (Doc. # 1321).
6
    Cardinal’s letter brief by N. Wadhwani, dated November 8, 2019.
    Case: 1:17-md-02804 Doc #: 2979 Filed: 12/11/19 5 of 5. PageID #: 430540




   IV.      Objections.

         Any party choosing to object to any aspect of this Ruling must do so on or before

Monday, December 16, 2019.


         RESPECTFULLY SUBMITTED,

                                                     /s/ David R. Cohen
                                                     David R. Cohen
                                                     Special Master

Dated: December 10, 2019
